Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the FINAL office action on the merits. Claims 1-20 are currently pending.

Response to Amendment
The amendment filed October 24, 2021 has been entered. Applicant’s amendments to the Claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed July 27, 2021. 
Claims 1-20 are maintained in rejection despite Applicant’s arguments/amendments.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2021 has been received and considered by the examiner.

Claim Objections
Claims 13 and 20 are objected to because of the following informalities: 
Regarding claim 13, the applicant mentioned that the limitation of “the individual plies” is amended to be “plies of fibre-reinforced basis” in page 8 of the Remarks. However, this change was not reflected in the set of claims filed October 24, 2021. 
The applicant mentioned that claim 20 is amended to depend from the amended claim 19 in page 9 of the Remarks. However, this change was not reflected in the set of claims filed October 24, 2021. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calomfirescu et al. (EP 1138567 A2, provided with translation), in view of Bayerlein et al. (EP 0836976 A1, provided with translation).
 Regarding claim 1, Calomfirescu teaches (Fig. 2-5 and 13): A coach body (Fig. 2) for a rail vehicle for transporting passengers for use in short distance operation, wherein - the coach body (Fig. 2) has at least: *two side walls (Fig. 2 and 3) , each formed of a lower (5) and an upper (2) longitudinal beam that are connected by several side wall segments and vertically arranged pillars (3), and * a roof (1), and *a base (6), and *two end walls or one end wall and one head module (inherent in a car body), - the lower longitudinal beams (5) of the two side walls (Fig. 2 and 3) are connected to the base (6) by means of connecting elements (5d) in the longitudinal direction of the coach body (Calomfirescu, para. 0021, lines 226-228; Fig. 13), - the upper longitudinal beams (2) of the two side walls (Fig. 2 and 3) are connected to the roof (1) by means of connecting elements (2a) in the longitudinal direction of the coach body (Fig. 3-5), - the lower (5) and upper longitudinal beams (2) are formed as multi-chamber 
Calomfirescu does not explicitly teach two end walls or one end wall and one head module are connected to the upper and lower longitudinal beams perpendicular to the longitudinal direction of the coach body in a friction- and/or positive-locking and/or material-bonded manner by connecting elements.
However, Bayerlein teaches (Fig. 1-5): a car body (2) made with fiber-reinforced plastic (Bayerlein, para. 0005, lines 42-48) comprising two end walls (11, 2A, 2B) connected to the metal frame (11R) perpendicular to the longitudinal direction of the coach body in a friction- and/or positive-locking and/or material-bonded manner by connecting elements (Bayerlein, para. 0007, lines 75-77).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to include two end walls connected to the frame of the coach body perpendicular to the longitudinal direction of the coach body in a positive-locking and material- bonded manner by connecting elements, as taught by Bayerlein, in order to structurally enhance the coach body enclosing structure and protect passengers against external conditions and collisions.
Regarding claim 2, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches: the fibre-reinforced plastic composite comprises glass, carbon, aramid, basalt, textile 
Regarding claim 4, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches: the fibres of the fibre-reinforced plastic composite are oriented unidirectionally and/or multiaxially (Calomfirescu, para. 0009).
Regarding claim 6, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5): the multi-chamber hollow profiles of the upper longitudinal beams (2) have at least two chambers.
Regarding claim 7, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 13): the multi-chamber hollow profile of the lower longitudinal beam (5) has at least two chambers at the ends of the coach body.
Regarding claim 8, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 13): the multi-chamber hollow profile of the lower longitudinal beam (5) has two chambers at least in an area of the coach body.
Regarding claim 9, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 1 and 4): the multi-chamber hollow profiles of the lower (5) and upper (2) longitudinal beams are formed along the longitudinal axis of the coach body as independent sections (Fig. 1, separated by window pillars 3 and door posts 4), which are connected to each other on their end face.
Regarding claim 10, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): the outer wall consists of one or more plies of fibre-reinforced plastic composite (Calomfirescu, para. 0010, lines 123- 131).
Regarding claim 11, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): the chambers of the lower (5) and upper (2) longitudinal 
Regarding claim 12, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): the upper (2) and the lower (5) longitudinal beam have a local reinforcement (2d, 5b) (Calomfirescu, para. 0019, lines 204-210) at least in an area of an outer wall and/or of a web of the upper and lower longitudinal beam.
Regarding claim 15, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 13): the chambers of the lower longitudinal beams (5) are formed as triangular cross sections, wherein the cross sections are designed rounded at the corners (Fig. 13).
Regarding claim 16, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 5 and 13): at least one chamber of the upper longitudinal beams (2) is formed in cross section as a right-angled polygon (Fig. 5) and at least one chamber of the lower longitudinal beams (5) is formed in cross section as a right-angled polygon (Fig. 13), wherein the cross sections are designed rounded at the corners.
Regarding claim 17, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 6 and 15): the roof (1, 1b) and the base (6) consist of one or more plate-, shell- or half-shell-shaped segments.
Regarding claim 18, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu does not explicitly teach an end wall that is formed plate-, shell- or half-shell-shaped.
However, Bayerlein teaches (Fig. 4-5): a car body (2) made with fiber-reinforced plastic (Bayerlein, para. 0005, lines 42-48) comprising two shell shaped end walls (11, 112A).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to include two shell shaped end walls connected to the 
Regarding claim 19, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu further teaches (Fig. 6-7): a plate-, shell- or half-shell-shaped segments of the roof (1) consist of an outer wall and an inner wall (1b) spaced apart therefrom (Fig. 6-7), which are connected by a middle layer (1a) which has a foam core and/or honeycomb core and/or wood core (Calomfirescu, para. 0014, lines 165- 166).

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over over Calomfirescu et al. (EP 1138567 A2, provided with translation), in view of Bayerlein et al. (EP 0836976 A1, provided with translation) and Thoman (US 5,988,074 A).
Regarding claim 3, Calomfirescu teaches the elements of claim 2, as stated above. Calomfirescu does not explicitly teach that the thermosetting plastics comprise epoxy resins, unsaturated polyester resins, PU resins, vinyl ester resins or phenolic resins.
However, Thoman (US 5,988,074 A) teaches (Fig. 4-6): a composite roof (30) for a rail vehicle comprising thermosetting plastics (Thoman, col. 5, lines 13-21) with unsaturated polyester resins or vinylester resins (Thoman, claim 3).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to make the fiber reinforced plastic with thermosetting plastics comprising epoxy, polyester, or vinyl ester resins, as taught by Thomas, in order to “provide additional reinforcement and strength for the resulting fiber reinforced plastic” (Thoman, col. 5, lines 13-21).
Regarding claim 20, Calomfirescu teaches the elements of claim 19, as stated above. Calomfirescu does not explicitly teach that the middle layer is formed as a fibre-reinforced plastic 
However, Thoman teaches (Fig. 4-6): a composite roof (30) for a rail vehicle with a foam core (53) covered or wrapped with multiple plies of fiber material which have been infused with a selected resin to encapsulate foam core (53) with one or more layers (51) and (52) of fiber reinforced plastic (Thoman, col. 5, lines 61 —col. 6, line 2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to wrap the foam core with multiple plies of resin infused fiber material, as taught by Thomas, in order to provide additional reinforcement and strength for the resulting composite roof.

Claims 5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over over Calomfirescu et al. (EP 1138567 A2, provided with translation), in view of Bayerlein et al. (EP 0836976 A1, provided with translation) Norton et al. (US 6,871,600 B2).
Regarding claim 5, Calomfirescu teaches the elements of claim 1, as stated above. Calomfirescu does not explicitly teach that the fibres of the fibre-reinforced plastic composite are introduced as roving, non-woven fabrics, non-crimp fabrics, woven fabrics and/or meshwork.
However, Norton teaches (Fig. 1-2): Pultruded panels for walkways, bridges, piers, and other structures (Abstract) made with fiber-reinforced plastic composite and reinforcement materials such as glass fibers, roving woven mat, continuous strand mat, stitched material mat and carbon fiber” (Norton, col. 4, lines 55-60).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to make the fibers of the fiber-reinforced plastic composite as woven fibers, as taught by Norton, in order to provide additional rigidity and impact resistance for the rail vehicle.
Regarding claim 13, Calomfirescu teaches the elements of claim 12, as stated above. Calomfirescu does not explicitly teach that in the area of the local reinforcement of the upper and lower longitudinal beam, filling areas between plies of fibre-reinforced basis, and/or filling spandrels are filled with continuous filaments.
However, Norton teaches (Fig. 1-2): Pultruded panels for walkways, bridges, piers, and other structures (Abstract) made with fiber-reinforced plastic composite with reinforcing fibers such as filaments that may be in continuous form (Norton, col. 4, lines 45-53).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Calomfirescu to reinforce the fiber-reinforced plastic composite with reinforcing fibers such as continuous filaments, as taught by Norton, in order to provide additional rigidity and impact resistance for the rail vehicle.
 Regarding claim 14, Calomfirescu teaches the elements of claim 13, as stated above. Calomfirescu further teaches (Fig. 5 and 13): at least one interply is arranged in an area of a local reinforcement (2d, 5b) of the upper (2) and the lower (5) longitudinal beam (Calomfirescu, para. 0019, lines 204-210).

Response to Arguments
Applicant's arguments filed October 24, 2021 have been fully considered but they are not persuasive. 
The applicant indicates that the amended claim 1 is patentable over prior arts because it is amended to incorporate limitations of "the chambers of the lower and upper longitudinal beams are separated from each other by webs and are surrounded by at least an outer wall". 
The examiner responds that the newly amended claim 1 is rejected in the same manner as the previous claim 10, which include the limitations that were brought to claim 1. 
The applicant argues that in Calomfirescu et al. (EP 1138567 A2, provided with translation), the body of the upper beam 2 is not hollow but with fillers (Fig. 5 of Calomfirescu). 
The examiner responds that under broadest reasonable interpretation, a hollow structure implies a structure that can be filled in. Therefore, the foam fillers of Calomfirescu can be reasonably interpreted as being filled into the hollow chambers of the upper beam 2.  The broadest reasonable interpretation in light of the applicant’s specification (page 9, lines 5-9), which states “the rectangular hollow profiles are preferably filled with a rigid foam, honeycomb, or wood core,” indicates that the hollow profile can have fillers within. 
Alternatively, if it were found that the reference could not be reasonably interpreted as hollow, it would additionally be obvious to remove the foam filling from the upper beam of Calomfirescu. 

The applicant argues that “the amended claim 1 of the present application defines that the chambers of the lower and upper longitudinal beams are separated from each other by webs and the chambers are surrounded by at least an outer wall, however, in Calomfirescu, there is no outer wall outside the chambers (Fig. 5 of Calomfirescu)”.
The examiner responds that the outer wall (annotated Fig. 5 below) of Calomfirescu can be interpreted as an outer wall outside the hollow chambers. 


    PNG
    media_image1.png
    597
    481
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617